ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Arguments
Applicant’s submitted Amendments to the Specification have overcome the title objections previously set forth in the Non-Final Office Action mailed April 29, 2022. In addition, Applicant’s amendments to the claims have overcome the claim objections. Accordingly, the objections are withdrawn. 

Reasons for Allowance
Claims 1 - 15 are allowed in light of the Applicant's response filed on July 18, 2022. 
The following is an Examiner’s statement of reasons for allowance: Applicant has amended independent claims to incorporate subject matter of claim 2, which was indicated as including allowable subject matter in the Non-Final Office Action mailed on April 19, 2022. 
The closest prior art KIM et al (US 2019/0387222 A1), RACAPE et al., (US 2020/0120336 A1), Seregin et al., (US 2017/0332084 A1) and Seregin et al., (US 2013/0114707 A1) do not disclose the claimed element, “a number of bits of the truncated binary code for first intra prediction modes of the remaining intra prediction modes is k, and a number of bits of the truncated binary code for second intra prediction modes excepting the first intra prediction modes among the remaining intra prediction modes is k+1, wherein a number of the first intra prediction modes is L, and wherein a following equation is applied between the k and u, k = floor(log2 u), where the u represents a total number of the remaining intra prediction modes”. Therefore, the prior art references taken either alone or in combination fails to anticipate or fairly suggest the limitations of the independent claims. While a coding process and apparatus for generating reconstructed samples for the current block was known at the time of the invention, Applicant's very specific claimed structure is considered patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425